 1

 2

 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT
 9                                  EASTERN DISTRICT OF CALIFORNIA

10

11   GREGORY ELL SHEHEE,                              Case No. 1:14-cv-00005-LJO-BAM (PC)
12                     Plaintiff,                     ORDER TO SHOW CAUSE WHY ACTION
                                                      SHOULD NOT BE DISMISSED FOR
13          v.                                        FAILURE TO PROSECUTE AND FAILURE
                                                      TO OBEY COURT ORDER
14   PAMELA AHLIN, et al.,
                                                      (ECF Nos. 79, 92)
15                     Defendants.
                                                      FOURTEEN (14) DAY DEADLINE
16

17
            Plaintiff Gregory Ell Shehee (“Plaintiff”) is a former civil detainee proceeding pro se and
18
     in forma pauperis in this civil rights action pursuant to 42 U.S.C. § 1983. This action proceeds
19
     on Plaintiff’s third amended complaint against Defendants Nguyen and Estate of J. Tur for
20
     inadequate medical care arising from events occurring prior to Plaintiff’s surgery in April 2014,
21
     in violation of the Fourteenth Amendment.
22
            On September 28, 2018, Defendants filed a motion for summary judgment. (ECF No. 79.)
23
     Plaintiff was provided with notice of the requirements for opposing a motion for summary
24
     judgment. Woods v. Carey, 684 F.3d 934 (9th Cir. 2012); Rand v. Rowland, 154 F.3d 952, 957
25
     (9th Cir. 1988); Klingele v. Eikenberry, 849 F.2d 409, 411–12 (9th Cir. 1988). (ECF No. 79, pp.
26
     2–3.) Defendants filed an amended declaration in support of the motion on October 1, 2018.
27
     (ECF No. 81.) Plaintiff’s address was updated shortly thereafter, and on January 10, 2019, the
28
                                                     1
 1   Court ordered Defendants to re-serve courtesy copies of various motions, including the pending

 2   motion for summary judgment and amended declaration, on Plaintiff at his updated address of

 3   record. (ECF No. 85.) The deadline for Plaintiff’s opposition to the motion for summary

 4   judgment was accordingly extended until February 7, 2019. (Id.)

 5          On February 14, 2019, the Court granted Plaintiff’s motion for a thirty-day extension of

 6   time to file his opposition. (ECF No. 92.) Plaintiff’s opposition was therefore due on or before

 7   March 19, 2019. To date, Plaintiff has not complied with the Court’s order, nor has he otherwise

 8   been in contact with the Court. Plaintiff will be permitted one final opportunity to show cause

 9   why this action should not be dismissed with prejudice.

10          Accordingly, it is HEREBY ORDERED that Plaintiff shall show cause by WRITTEN

11   RESPONSE within fourteen (14) days of service of this order why this action should not be

12   dismissed, with prejudice, for failure to obey the Court’s order and for failure to prosecute.

13   Plaintiff may comply with the Court’s order by filing an opposition or statement of non-

14   opposition to Defendants’ motion for summary judgment. Plaintiff is warned that if he fails to

15   comply with the Court’s order, this matter will be dismissed with prejudice.

16
     IT IS SO ORDERED.
17

18      Dated:     March 29, 2019                              /s/ Barbara   A. McAuliffe             _
                                                           UNITED STATES MAGISTRATE JUDGE
19

20
21

22

23

24

25

26
27

28
                                                       2
